DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200175352 A1 (Cha), in view of Chen, Z. and Hutchinson, T.C., 2010. Image-based framework for concrete surface crack monitoring and quantification. Advances in Civil Engineering, 2010 (Chen) and in further view of Gambhir, S. and Gondaliya, N., 2012. A Survey of associative classification algorithms. International Journal of Engineering Research & Technology (IJERT), 1(9), pp.1-5 (Gambhir).
Regarding Claims 1 and 9, Cha teaches:
A method 100 for early identification and monitoring of defects in a structure, the method 100 comprising steps of a. accumulating one or more images of a structure into a CNN based system and method for detecting and monitoring civil infrastructural defects (i.e. vulnerability groups) based on captured images, e.g. Figs. 15A-E thin cracks, Figs. 29A-C, steel delamination, Figs. 30A-D, concrete cracks and Figs. 31A-D, corroded steel bolts and plates, and etc.) .
Cha does not illustrate explicitly on accumulating images for detecting and monitoring. However, Chen teaches (Chen: chapter 4 and Fig. 4, concrete crack monitoring using time-series images, i.e. structural damage is treated as a type of local anomaly (i.e. position or location based) with its amount measurable between temporal image frames).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Cha with accumulating images for detecting and monitoring as further taught by Chen. The advantage of doing so is to provide a mechanism for non-destructive fault detection and monitoring of surface or inside structure elements using low cost optical cameras (Chen: Intro).
methods of classification based on associations or its variations, where multiple association rules are generated and a set of these rules are selected to form a classifier for feature detection).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Cha with using relationship-associative classifiers to feature extractions as further taught by Gambhir. The advantage of doing so is to provide ways for data mining of a large amount of data effective (Gambhir: Intro).
Regarding Claims 2 and 10, Cha as modified teaches all elements of Claims 1 and 9 respectively. Cha as modified further teaches: 
The method of claim 1, wherein the structure comprises one or more of a tunnel, a bridge, a road, a dam, or a pipeline (Cha: [0003], civil infrastructures comprises bridges, dams, skyscrapers and etc.)
Regarding Claims 3 and 11, Cha as modified teaches all elements of Claims 1/2 and 9/10 respectively. Cha as modified further teaches:
The method of claim 2, wherein the findings of the structure comprise concrete or iron walls, bearings, deck, piers, abutments, traffic lane control sign (LCS), variable message sign (VMS), barriers, emergency telephone (ERT), signs, public announcements, cameras, safety, visibility sensors, CO2 sensors, heat sensors, fire hoses, vents, doors, railings, pavement, cables, electricity tunnels, covers, traffic lights, road lamps, lighting fixtures, electricity boxes, electric cords, cracks, rust, wet areas, Figs. 29A-C, steel delamination, Figs. 30A-D, concrete cracks and Figs. 31A-D, corroded steel bolts and plates, and etc.).
Regarding Claims 4 and 12, Cha as modified teaches all elements of Claims 1 and 9 respectively. Cha as modified further teaches:
The method of claim 1, wherein positions of the findings depicted in a said image found by matching a pattern in the image with positions of matching findings in previous images (Chen: chapter 4 and Fig. 4, concrete crack monitoring using time-series images, i.e. structural damage is treated as a type of local anomaly (i.e. position or location based) with its amount measurable between temporal image frames).
Regarding Claims 5 and 13, Cha as modified teaches all elements of Claims 1 and 9 respectively. Cha as modified further teaches:
The method of claim 1, wherein the attributes of the findings comprise one or more of location, color, shape, size, texture, depth, width, height, area, impact distance from a source of the finding, quantity of elements within a particular radius, distance from a particular utility, distance from a past corrective action area, influence on core infrastructure, percentage of exposure, and physical connectivity to another finding (Gambhir: section II, methods of classification based on associations or its variations, where multiple association rules are generated and a set of these rules are selected to form a classifier for feature detection, where attributes are linked through association rules that depends on application circumstances and types of defects).
Regarding Claims 6 and 14, Cha as modified teaches all elements of Claims 1 and 9 respectively. Cha as modified further teaches:
The method of claim 1, wherein the vulnerability object comprises findings objects associated with findings from two or more functional groups of the structure (Cha: Figs. 31A-D, faults are identified through steel plate and bolts).
Regarding Claims 7 and 15, Cha as modified teaches all elements of Claims 1/6 and 9/14 respectively. Cha as modified further teaches:
The method of claim 6, wherein the functional groups comprise one or more of structural, electricity, air conditioning, a lifesaving system, an air quality system, a signing system, a fire detection system, and a fire mitigation system (Cha: Figs. 31A-D, faults are identified through steel plate and bolts).
Regarding Claims 8 and 16, Cha as modified teaches all elements of Claims 1 and 9 respectively. Cha as modified further teaches:
The method of claim 1, wherein the RACs are learned using a neural network technique Gambhir: section II, RAC style classifiers, CARGBA, are used in machine learning).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649